DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/21 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rai (US 5,447,886) in view of Yamada (US 6,769,469 B2), Sakai et al. (US 7,632,710 B2), Masato (JP 05-041597, of record), Takahashi et al. (US 2013/0037957 A1), and Hsu et al. (US 2007/0194432 A1). 
Regarding claim 20, Rai teaches: 
A method of manufacturing a mounting substrate, the method comprising: 
[4:5-19 and figures 1 and 4a] part or all of a plurality of devices [chips (1)] to the wiring substrate [wiring board (2)] by a transfer process [4:5-19 and figures 1 and 4a], the wiring substrate including second metallic parts [pads (6)] on a surface of the wiring substrate; and 
temporarily fixing [4:5-19 and figure 1] the transferred devices to the wiring substrate with use of the fixing layer [flux (7)] on the wiring substrate, each of the transferred devices having one or more first metallic parts [solder balls (3)] on a surface thereof that are partially embedded in the fixing layer [see figure 1];
performing the reflow process on the wiring substrate to reflow and electrically connect the embedded first metallic parts of the transferred devices with the second metallic parts of the wiring substrate, and thereby forming the mounting substrate [4:29-43]; and 
removing the fixing layer [4:44-46 and figure 1d].
Rai does not teach:
performing, at a first time, a first viscosity modification process or raising a degree of viscosity of a fixing layer on a wiring substrate, the wiring substrate including a first support substrate, an insulating layer, and the second metallic parts are on a first surface of the insulating layer;
the transferring is at a second time after the first viscosity modification process;
a device substrate for transferring the devices thereon; 
the device substrate including a second support substrate and the plurality of devices fixed on the support substrate, 
embedding without contacting the second metallic parts of the wiring layer;

wherein a thickness of the first metallic parts, in a direction of a normal to a second surface of the wiring substrate, is less than a thickness of the fixing layer in a same direction; the second surface being an interface between the first support substrate and a second surface of the insulating layer, and the thickness of the first metallic parts is a distance in the same direction from a first tip and a second tip opposite the first tip; and
the reflow process is after the second viscosity modification process.  
Concerning the substrate having an insulating layer:
Rai teaches the PWB is made from FR-4; paragraph spanning columns 3 and 4.
Hsu teaches wiring board (200) comprising layers (240) and core (210) which may be FR-4 and solder mask (280); 0021 and figure 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the Hsu solder mask layer (280) in order to protect surface traces or to contain solder during reflow.  Alternatively, core (210) is a substrate and layers (240) are insulation layers and one using a PWB like this in the process of Rai would meet the claimed limitations drawn to the wiring substrate.  One would have been motivated to incorporate such a substrate into Rai in order to reduce serious noise interference.    
Concerning the device substrate and use thereof:

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the compression head, as taught by Yamada, into Rai in order to automate the placement of the chips with accuracy and speed.  
Concerning the without contacting limitation:
Sakai teaches mounting bumps (6) of chip (4) by partially embedding the bumps in flux (3) so that the bumps do not contact pads (6); see figures 1C and 4A.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to partially embed the Rai bumps in the flux so that the bumps do not contact the pads because this is a known method, minus any unexpected results.  
Alternatively, since Rai does not state specifically that the bump (3) and pad (6) are in direct contact one of ordinary skill in the art would have known that there would still be a thin layer sandwiched between them and that such layer would be desirable in order to remove the oxides in that area.   
Concerning the first viscosity modification process:

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the infrared flux drying concept of Masato into the prior art in order to increase accuracy and stability of the placed component.
Concerning the second viscosity modification process:
Takahashi teaches drying flux applied to a substrate to raise the viscosity prior to placing a component on the substrate in the flux in order to enhance the temporal fixing.  Then after the placing the flux, but prior to reflowing, the flux is further controlled to prevent the substrates from moving out of alignment; paragraphs 0054-0058 and figure 3.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate the second drying/controlling concept of Takahashi into the prior art method in order to control the flux so as to prevent the substrates from moving out of alignment.  In doing so it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an infrared drying mechanism, a light irradiation method, to perform this step since this is the method used in the first viscosity modification process.  
Additionally, the examiner notes that heat, decompression, light irradiation, and curing agent additive curable fluxes are well-known in the art and the substitution of one for the other would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, minus any unexpected results.  Since the applicant did not traverse the examiner’s 
Concerning the height requirement:
Takahashi teaches applying flux (13) to substrate (12) wherein the height of the applied flux is thicker than that of portions (11, 22) individually and combined; see figures 3A,B.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the flux applying height into Rai since it is a known option, minus any unexpected results.  Additionally, one would have been motivated to do so in order to insure there is enough flux to prevent any part of the bumps from becoming oxidized or not wetting during reflow.
Regarding claim 21, Rai teaches: 
either or both of the first metallic part and the second metallic part has an electrically-conductive protrusion standing out from a surrounding area [see figure 1].
Regarding claim 22, Rai teaches: 
wherein the protrusion includes one or both of a solder bump [solder bumps (3)] and a solder diffusion suppression layer [pads (6) have a Ni layer: 4:1-4].
Regarding claim 23, Rai teaches: 
wherein the first metallic part has the protrusion, and
the first metallic part includes a solder bump [solder bumps (3)] serving as the protrusion.
Regarding claim 24, Rai teaches: 
[pads (6)], and
the second metallic part includes a solder diffusion suppression layer [Ni layer; 4:1-4] serving as the protrusion.
Regarding claim 25, this claim is meet in the rejection of claim 1 above. 
further comprising performing the process of raising the degree of the viscosity of the fixing layer by one or more methods out of heating, decompression, light irradiation, and addition of a curing agent.
Regarding claim 27, the rejection of claim 1 addresses all of the limitations of this claim.  Note that a mounting substrate is considered to be the electronic apparatus.

Response to Arguments
Applicant's arguments filed 6/28/21 have been fully considered but they are not persuasive.  Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735